Citation Nr: 1241234	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from February 1987 to August 1990 and from November 1990 to September 1991.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above referenced claims.  

The Board remanded the claims in June 2011 for additional development.  In a July 2012 Supplemental Statement of the Case (SSOC), the RO affirmed the determinations previously entered.  The case been returned to the Board for further appellate review.

As noted in the June 2011 Remand, the Veteran essentially claimed on her October 2007 VA Form 9 that she had a preexisting flat feet disorder that was aggravated by her military service.  Thus, the issue of service connection for bilateral pes planus (flat feet) has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's right ankle and left ankle degenerative joint disease was incurred in or is related to her military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2006.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of her claims.  This duty includes assisting her in the procurement of her available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing her contentions.  To date, neither the Veteran nor her representative has identified any outstanding evidence.

It does not appear that all of the Veteran's service treatment records have been obtained.  Although the RO initially obtained the Veteran's available service treatment records from the National Personnel Records Center (NPRC), the Veteran subsequently submitted a December 1990 service treatment record that was not included in those obtained from the NPRC.  As directed by the June 2011 Remand, the RO obtained additional service treatment records from NPRC in July 2011, which also did not include the December 1990 record.  The Veteran was essentially notified in the July 2012 Supplemental Statement of the Case that although additional service treatment records were obtained, these records were not relevant to her claims.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  While it is unfortunate that not all of the Veteran's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in O'Hare in mind.

A VA examination and opinion with respect to the issues on appeal was obtained in July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2011 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  This opinion considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As previously noted, the case was remanded in June 2011 so that the RO/AMC could endeavor to obtain the Veteran's post-service medical records and any outstanding service treatment records.  The Board further directed that the Veteran be afforded a VA examination with respect to her claims.  The Veteran's VA treatment records were subsequently obtained.  Some additional service treatment records were associated with the claims file, and the Veteran was notified of this occurrence in the July 2012 Supplemental Statement of the Case.  As indicated above, the Veteran was afforded a VA examination in July 2011 and the Board finds that July 2011 medical opinion to be adequate with which to decide the Veteran's claims.  Thus, the RO/AMC substantially complied with the June 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 91, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed.  Cir. 1996) (table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims that service connection is warranted for her right and left ankle disorders.  She reports that she experienced bilateral ankle pain during her active duty service and that she sought treatment for her symptoms on multiple occasions.  Reportedly, she was temporarily placed on light duty due to her ankle condition.  The Veteran claims to have experienced a continuity of bilateral ankle symptomatology following her separation from active duty.  

Available service treatment records are negative for a definitive ankle diagnosis, but indicate that the Veteran experienced some ankle symptomatology while on active duty.  A December 1990 sick slip reveals that the Veteran was advised not to run, jump, or march over a quarter of a mile due to her ankle.  However, there are no additional records showing that the Veteran was diagnosed with an ankle condition or further indicating that she experienced additional ankle symptomatology.  On the subsequent August 1991 separation report of medical history, the Veteran denied having swollen or painful joints, cramps in her legs, broken bones, or any bone, joint, or other deformity.  The August 1991 separation report of medical examination reveals that the clinical examination of the Veteran's lower extremities and feet were generally normal.

Post-military VA and private treatment records reflect that the Veteran was treated for her ankle conditions.  These records document the presence of ligamentous swelling of her right ankle during an October 2000 VA primary care examination.  A July 2004 private treatment record shows that the Veteran reported experiencing right ankle and leg pain.  A March 2006 VA X-ray examination report includes a diagnosis of mild degenerative osteoarthritis of the bilateral ankles.  Subsequent VA records include the Veteran's intermittent reports of experiencing bilateral ankle pain and swelling.

In July 2011, the Veteran underwent a VA examination to assess the etiology of her claimed bilateral ankle disorders.  As reflected in the associated examination report, the examiner reviewed the claims file.  The Veteran reported that she began experiencing bilateral ankle pain soon after basic training.  She attributed her bilateral ankle pain to a bilateral pes planus disorder that existed prior to her enlistment into the military.  Her current symptoms included intermittent, bilateral ankle pain that was aggravated with prolonged standing and walking.  Following the clinical examination, the examiner rendered a diagnosis of mild degenerative joint disease (DJD) of the bilateral ankles.  She opined that this ankle disorder was less likely as not caused by or a result of the Veteran's military service.  The examiner explained  that it was possible that the Veteran's current bilateral ankle condition was due to or the result of her bilateral pes planus as a function of an alteration in gait/mechanics in ambulation due to ankle pronation.  She highlighted that the pes planus condition clearly preexisted the Veteran's enlistment into the military.  The examiner then concluded that there was no indication that the bilateral ankle disorders were aggravated while in service, as there was no evidence of ankle complaints or conditions at the time of the Veteran's separation from service.  

Based on the foregoing, the Board finds that service connection is not warranted for right and left ankle disorders.  The medical evidence of record shows that the Veteran has been diagnosed with DJD of the bilateral ankles.  However, the preponderance of the evidence does not show that this diagnosis is related to the Veteran's military service.

The Veteran essentially maintains that her current bilateral ankle disorders are related to her military service in that these conditions began while she was on active duty.  She also claims that her military service aggravated her preexisting bilateral pes planus disorder, which in turn resulted in her current ankle arthritis.  The Veteran reports experiencing a continuity of symptomatology following her separation.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In this case, the Veteran's available service treatment records confirm that she experienced ankle symptomatology while on active duty.  The December 1990 sick slip indicates that she sought treatment for her ankle.  However, additional records identifying which ankle was affected or showing additional reports of ankle symptomatology have not been obtained.  Given that that not all of the Veteran's service treatment records are of record, coupled with the December 1990 sick slip, the Board will afford the benefit of the doubt to the Veteran's lay statements regarding in-service bilateral ankle symptomatology.  As such, although the Veteran's complete service treatment records are not of record, the Veteran's account of the in-service left and right ankle symptomatology is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's account of having ankle symptomatology, at least of an acute and transitory nature, in service is credible.  As noted above, the December 1990 service treatment record confirms that she experienced ankle symptomatology while on active duty.

While the Veteran's service treatment records and lay statements confirm the occurrence of bilateral ankle symptomatology during her military service, the fact remains that there is no evidence that the Veteran suffered a chronic right ankle and left ankle disability as a result of her active duty service.

In this regard, the Board finds that the August 1991 separation report of medical examination, which was completed approximately one month prior to separation, is highly probative as to the Veteran's condition at the time nearest her release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The August 1991 separation report of medical examination is entirely negative for any symptoms associated with the left or right ankle and reflects that the clinical examination of the Veteran's bilateral lower extremities was normal.  Moreover, the Veteran essentially denied having any orthopedic conditions on the associated August 1991 separation report of medical history.  The Board finds that the August 1991 separation report of medical examination weighs heavily against the claims.  The service treatment records support a conclusion that the Veteran's in-service ankle symptomatology was acute and transitory, as the August 1991 separation report of medical examination shows no clinical findings of a left ankle or right ankle disorder prior to her discharge.

Moreover, the medical evidence does not show diagnosed right and left ankle disorders until years after the Veteran's separation from active duty service.   The medical evidence shows the Veteran was diagnosed with osteoarthritis of the bilateral ankles in March 2006, which is over a decade after her separation from the military.  The Board notes that the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 
	
The Board finds highly probative the July 2011 VA examiner's opinion with regards to the Veteran's claimed right and left ankle disorders.  Based on clinical and diagnostic testing of the Veteran and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's current bilateral ankle DJD was related to her military service.  The VA examiner essentially explained that the Veteran's ankle DJD was possibly related to her nonservice-connected bilateral pes planus condition.  She also highlighted that the Veteran did not present with any ankle symptoms or conditions at the time of her separation.  The July 2011 VA examiner's opinion is considered highly probative, as it is definitive, based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against her claims or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Here, the Board notes that the Veteran and the July 2011 VA examiner have both attributed the Veteran's ankle DJD to her bilateral pes planus condition.  However, the Veteran is not currently service-connected for a bilateral pes planus disability.  Thus, there is no basis to grant service connection for her ankle disorders on the basis that these conditions are related to her nonservice-connected flat feet.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (providing the criteria for secondary service connection for a disorder caused or aggravated by a service-connected disability). 

Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current right and left ankle DJD to her military service.  Thus, there is no basis to grant service connection in this instance.

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements that her current right and left ankle conditions are related to her military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1313.  However, DJD is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder requires medical training.  The Veteran does not have the medical expertise to diagnose herself with the claimed disorders, nor does she have the medical expertise to provide an opinion regarding their etiology.  Thus, the Veteran's lay assertions as to the etiology of her right and left ankle diagnoses are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's right and left ankle disorders are related to service, the preponderance of the evidence is against the service connection claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


